Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa (Pub. No. US 2016/0070602) in view of Eicher (Pub. No. US 2016/0072910) in further view of Garcia (2016 NPL “Efficient image deployment in cloud environments”).
Claim 1, Shimogawa teaches, “a computer-implemented method for deploying images to computing systems, comprising: predicting an environment for a plurality of processing nodes; simulating image deployment to the plurality of processing nodes to determine a subset of the plurality of processing nodes for deployment ([0046] Assume, for example, that the calculating unit 1b has selected the virtual machine 3a as an existing virtual machine. Using the history information indicating the past workload status of the virtual machine 3a, the calculating unit 1b predicts the future workload caused in each case where the new virtual machine is installed on the physical machine 2, 3, or 4. For example, the calculating unit 1b may regard the past workload on the virtual machine 3a as the workload on the new virtual machine and predict the future workload on each of the physical machines 2, 3, and 4 over the next one-week period. Alternatively, if the virtual machine 3a and the new virtual machine are used by the same user (or the same tenant), the calculating unit 1b may regard, as the workload on the new virtual machine, a workload obtained by dividing the workload on the virtual machine 3a equally between the new virtual machine and the virtual machine 3a. [0051] Based on the prediction results, the calculating unit 1b determines a physical machine on which the new virtual machine is to be installed. For example, a threshold is set for the workload on each of the physical machines 2, 3, and 4, and the calculating unit 1b determines a physical machine whose workload does not reach the threshold over a prediction period as the installation-destination physical machine. According to the example with the graphs 6, 6a, and 6b, the workload exceeds the threshold during the prediction period in both the graphs 6 and 6a. On the other hand, in the graph 6b, the workload remains below the threshold over the prediction period. Therefore, the calculating unit 1b determines the physical machine 4 as the installation target of the new virtual machine. Subsequently, the calculating unit 1b instructs the determined physical machine to start running the new virtual machine.), including predicting which processing nodes will be selected by a management system at a deployment time ([0052] A plurality of physical machines may be found whose workloads remain below the threshold over the prediction period. In such a case, the calculating unit 1b may select, amongst the plurality of physical machines (the physical machines whose workloads remain below the threshold), a physical machine with the lowest peak workload (lowest maximum workload) over the prediction period. Alternatively, the calculating unit 1b may select a physical machine with the lowest average workload over the prediction period amongst the plurality of physical machines.)”.
However, Shimogawa may not explicitly teach the remaining limitations.
Eicher teaches “pre-loading one or more images to the subset of the plurality of processing nodes, including the processing nodes predicted to be selected by the management system (i.e. a subset and selected host identified by Shimogawa), as determined by the simulation, in advance of the deployment time ([0028] The cache layout module 226 may be configured to determine a cache layout to enable caching of the machine image in the computing service environment 200. The cache layout may identify physical hosts at the predefined location that are available to cache the machine image in order to reduce the launch time for the computing instance associated with the machine image. The physical hosts indicated in the cache layout may have sufficient resources and capabilities to cache the machine image. In one example, the cache layout module 226 may select the physical hosts to be included in the cache layout using the launch time prediction model. In other words, a physical host in the cache layout may have been identified by the launch time prediction as being likely to provide a reduced launch time for the computing instance when the machine image is cached on the physical host. In addition, the cache layout module 226 may identify various characteristics of the physical hosts (e.g., hardware types, addressing) when selecting the physical hosts to be included in the cache layout. As another example, the cache layout module 226 may use a genetic technique or particle swarm optimization when selecting the physical hosts to be included in the cache layout. Thus, the cache layout module 226 may use the genetic technique or particle swarm optimization to select physical hosts that provide reduced launch times when machine images are cached on the physical hosts.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Eicher with the teachings of Shimogawa in order to provide a system that teaches loading prior to a deadline. The motivation for applying Eicher teaching with Shimogawa teaching is to provide a system that allows for improving upon launch time. Shimogawa, Eicher are analogous art directed towards VM resources. Together Shimogawa, Eicher teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Eicher with the teachings of Shimogawa by known methods and gained expected results.
However, the combination may not explicitly teach the new limitations.
Garcia teaches “determining one or more processing nodes that were not part of the subset determined by simulating image deployment, but were selected at the deployment time; and loading the one or more images, at the deployment time, to the determined one or more processing nodes that were not at the deployment time part of the subset determined by simulating image deployment ([4.1 Experimental setup] OpenStack's default method for distributing the images into the nodes is an on-demand deployment: the images are fetched from the catalog when the new virtual machine is scheduled into a compute (physical) node and its image cannot be found on that host (i.e. was not part of the simulation as taught by Eicher)).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Garcia with the teachings of Shimogawa, Eicher in order to provide a system that teaches deploying to a host an image if an image is not within the local cache, thus saving storage space. Shimogawa, Eicher, Garcia are analogous art directed towards virtualized systems. Together Shimogawa, Eicher, Garcia teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Garcia with the teachings of Shimogawa, Eicher, by known methods and gained expected results. 
Claim 11, “a non-transitory computer readable storage medium comprising a computer readable program for deploying images to computing systems, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: predicting an environment for a plurality of processing nodes; simulating image deployment to the plurality of processing nodes to determine a subset of the plurality of processing nodes for deployment, including predicting which processing nodes will be selected by a management system at a deployment time; and pre-loading one or more images to the subset of the plurality of processing nodes, including the processing nodes predicted to be selected by the management system, as determined by the simulation, in advance of the deployment time; determining one or more processing nodes that were not part of the subset determined by simulating image deployment, but were selected at the deployment time; and loading the one or more images, at the deployment time, to the determined one or more processing nodes that were not at the deployment time part of the subset determined by
simulating image deployment” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 12, “An image pre-deployment system, comprising: an environment prediction module configured to predict an environment for a plurality of processing nodes; a simulation module configured to simulate image deployment to the plurality of processing nodes to determine a subset of the plurality of processing nodes for deployment, including a prediction of which processing nodes will be selected by a management system at a deployment time; and a pre-load module configured to pre-load one or more images to the subset of the plurality of processing nodes, including the processing nodes predicted to be selected by the management system, as determined by the simulation, in advance of the deployment time, to determine one or more processing nodes that were not part of the subset determined by simulating image deployment, but were selected at the deployment time, and to load the one or more images, at the deployment time, to the determined one or more processing nodes that were not at the deployment time part of the subset determined by simulating image deployment” is similar to claim 1 and therefore rejected using the same references and citations.
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa in view of Eicher in view of Garcia in further view of Ciano (Pub. No. US 2015/0106810).
Claim 3, the combination may not explicitly teach the limitation.
Ciano teaches “The computer-implemented method of claim 1, wherein the one or more images comprise software that is deployed to processing nodes to enable the processing nodes to execute a workload ([0077] The deploying device 505 deploys the virtual machine on the node selected by the node selecting device 504. In this way, the customer can be provided with services by running the deployed virtual machine. The deploying device 505 can deploy the virtual machine in the manner commonly known in the art. For example, the deploying device 505 can extract an appropriate virtual machine image from the preset virtual machine image library (not shown) and deploy it on the selected node, so as to deploy the virtual machine.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ciano with the teachings of Shimogawa, Eicher, Garcia in order to provide a system that teaches image composition. The motivation for applying Ciano teaching with Shimogawa, Eicher, Garcia teaching is to provide a system that allows for the execution of workloads. Shimogawa, Eicher, Garcia, Ciano  are analogous art directed towards virtualized systems. Together Shimogawa, Eicher, Garcia, Ciano teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ciano with the teachings of Shimogawa, Eicher, Garcia, by known methods and gained expected results. 
Claim 14, “the system of claim 12, wherein the one or more images comprise software that is deployed to processing nodes to enable the processing nodes to execute a workload” is similar to claim 3 and therefore rejected using the same references and citations.
Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa in view of Eicher in view of Garcia in further view of Toal.
Claim 10, the combination may not explicitly teach the limitation.
Toal teaches “The computer-implemented method of claim 1, wherein pre-loading the one or more images to the subset of the plurality of processing nodes comprises instructing each processing node in the subset to download the one or more images from an image registry ([0013] According to various embodiments, a computer system (or a VM or container operated by a computer system) may implement a warmup engine. The warmup engine may allow defined portions of application code and/or data to be pre-requested, pre-loaded, pre-fetched, etc. for execution before application and/or service startup. For example, the warmup engine may pre-load caches with desired data items, pre-fetch machine code from memory, transition desired bytecode(s) from interpreted to compiled, pre-fetch and pre-load desired classes, pre-request desired application code and/or data items from a remote computing system, pre-request and/or pre-load webpages (e.g., linking, Domain Name System (DNS) prefetching, etc.) or other external resources (e.g., documents, image content, audio content, video content, etc.), or and/or the like. Additionally, the warmup engine may be used to pre-execute or perform various functions, actions, or tasks. The pre-requesting, pre-loading, pre-fetching, pre-execution etc. of desired portions of application code, data items, tasks/actions, etc. may be referred to as "warming up", "application warm up", and/or the like.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Toal with the teachings of Shimogawa, Eicher, Garcia in order to provide a system that teaches image preloading for the purposes of improved deployment. Shimogawa, Eicher, Garcia, Toal are analogous art directed towards virtualized systems. Together Shimogawa, Eicher, Garcia, Toal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Toal with the teachings of Shimogawa, Eicher, Garcia, by known methods and gained expected results. 
Claim 19, “the system of claim 12, wherein the pre-load module is further configured to instruct each processing node in the subset to download the one or more images from an image registry” is similar to claim 10 and therefore rejected using the same references and citations.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa in view of Eicher in view of Garcia in view of Ciano in further view of Spiers (US Pub. No. 2013/0339949)
Claim 4, the combination may not explicitly teach the limitation.
Spiers teaches “the computer-implemented method of claim 3, further comprising executing the workload after deployment ([0055] With reference to element 10, Cloud VM instance 322 may notify cloud orchestrator client 318 about its readiness status and/or about an update to its state. For example, if the newly created virtual machine is eventually started, Cloud VM instance 322 may notify cloud orchestrator client 318 about its readiness status. In an example, Cloud VM instance 322 may connect to an internal network of tenant data center 302 by establishing secure tunnel, as described in U.S. patent application Ser. No. 13/422,713. Example readiness statuses may include: (1) a VM is still booting, (2) a VM has properly booted and is ready to receive a workload for execution, and (3) a VM did not properly boot. Additionally, Cloud VM instance 322 may notify the cloud orchestrator client 318 as statuses change during the secure boot process. In further examples, Cloud VM instance 322 may be an existing VM and may notify cloud orchestrator client 318 about an update to its state. Examples of states of a virtual machine may include: Being created; Created/Powered Off; Powered On; Starting; Running; Shutting Down; Being Deleted, and the like.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Spiers with the teachings of Shimogawa, Eicher, Garcia, Ciano in order to provide a system that teaches providing a service upon VM startup for the purposes of workload execution. Shimogawa, Eicher, Garcia, Ciano, Spiers are analogous art directed towards virtualized systems. Together Shimogawa, Eicher, Garcia, Ciano, Spiers teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Spiers with the teachings of Shimogawa, Eicher, Garcia, Ciano by known methods and gained expected results. 
Claims 6-8, 12, 14-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa in view of Eicher in view of Garcia in further view of Du
Claim 6, the combination may not explicitly teach the limitation.
Du teaches “The computer-implemented method of claim 1, further comprising training a node environment prediction model based on historical data and metrics from each of the plurality of processing nodes ([0069] When it is detected that the preset condition for performing resource scheduling is met, the cluster scheduler may obtain the historical performance data that is of a application deployed on each cluster node and that is in the historical time period. The historical time period may be a preset quantity of periods that are prior to a current period and that are set by a user. The historical performance data is used to represent resource usage that is of a application deployed on each cluster node and that is in the historical time period, for example, computing resource usage, storage resource usage, and network resource usage of an application 1, and computing resource usage, storage resource usage, and network resource usage of an application 2. The historical time period may be in a unit of period. [0070] Specifically, for each cluster node, historical resource load of the cluster node may be calculated according to historical performance data that is of the cluster node and that is in the historical time period, and historical average resource load of the cluster system in the historical time period may be obtained by averaging historical resource load of all cluster nodes. Further, the fifth standard deviation of the cluster system may be calculated according to the historical resource load of each cluster node and the historical average resource load of the cluster system. The fifth standard deviation is used to represent a resource load balance degree of the cluster system in the historical time period, and when the fifth standard deviation is greater than the preset threshold, it may be determined that the historical resource load of the cluster system is imbalanced. The preset threshold may be set by the user, or may be set by the system by default, and this is not limited in this embodiment of the present invention.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Du with the teachings of Shimogawa, Eicher, Garcia in order to provide a system that teaches further training of models of Udupi to provide additional accuracy. Shimogawa, Eicher, Garcia, Du are analogous art directed towards virtualized systems. Together Shimogawa, Eicher, Garcia, Du teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Du with the teachings of Shimogawa, Eicher, Garcia, by known methods and gained expected results. 
Claim 7, the combination teaches the claim, wherein Du teaches “the computer-implemented method of claim 6, wherein predicting the environment for the plurality of processing modes comprises using the environment prediction model to predict a status of the of each of the plurality of processing nodes at the deployment time ([0101] After the data model is determined, the cluster scheduler may determine, for each cluster node, multiple applications deployed on the cluster node. It is assumed that the current period is t, and historical performance data of each resource type [X.sub.r(t-k), . . . , X.sub.r(t-1), X.sub.r(t)] may be constructed and used as input data for each application. Performance data X.sub.r(t+1) of the resource in the next period is predicted by using the foregoing obtained data model. Performance data of each resource of each cluster node in the next period may be calculated according to predicted performance data of each resource of each application, and a formula is as follows:)”.
Rational to claim 6 is applied here.
Claim 8, the combination teaches the claim, wherein Du teaches “the computer-implemented method of claim 6, wherein the metrics comprise operational resource consumption statistics ([0058] In the network architecture shown in FIG. 1, the cluster scheduler may predict performance data that is of an application deployed on each cluster node and that is in a preset time period, and the performance data is used to represent resource usage that is of a application deployed on the cluster node and that is in the preset time period. Further, the cluster scheduler may calculate a first standard deviation of the cluster system according to predicted performance data of each cluster node. The first standard deviation is used to represent a resource load balance degree of the cluster system. When the first standard deviation of the cluster system is greater than a preset threshold, the cluster scheduler may further determine an application migration solution according to a resource load balancing rule, so that current resource load of the cluster system is balanced or resource load of the cluster system in the preset time period is balanced after a application migration solution is executed. Still further, the cluster scheduler may further send a application migration solution to the cluster application manager, to trigger the cluster application manager to perform balancing control on the resource load of the cluster system according to a application migration solution.)”.
Rational to claim 6 is applied here.
Claim 15, “the system of claim 12, wherein the environment prediction module is further configured to train a node environment prediction model based on historical data and metrics from each of the plurality of processing nodes” is similar to claim 6 and therefore rejected using the same references and citations.
Claim 16, “the system of claim 15, wherein the metrics comprise operational resource consumption statistics” is similar to claim 8 and therefore rejected using the same references and citations.
Claim 17, “the system of claim 15, wherein the environment prediction module is further configured to use the environment prediction model to predict a status of the of each of the plurality of processing nodes at the deployment time” is similar to claim 7 and therefore rejected using the same references and citations.
Claim 20, the combination teaches the claim, wherein Du teaches “the system of claim 12, wherein the plurality of processing nodes are processing nodes within a Platform as a Service cloud computing system ([0060] It should be noted that the network architecture of the cluster system disclosed in FIG. 1 is not a limitation to the embodiments of the present invention, and the method described in the embodiments of the present invention may further be applied to another scenario related to load balancing, for example, virtual machine scheduling at an infrastructure as a service (Infrastructure as a Service, IaaS) layer and load balancing of a big data cluster.)”.
Rational to claim 6 is applied here.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa in view of Eicher in view of Garcia in further view of Dias de Assuncao (Pub. No. US 2014/0229939).
Claim 9, the combination may not explicitly teach the limitations of the claim.
Dias de Assuncao teaches “the computer-implemented method of claim 1, wherein simulating the image deployment comprises predicting that image deployment would be unsuccessful and changing a configuration of the one or more images to ensure successful deployment ([0046] FIG. 1 shows a virtual machine provisioning system 105 that permits the virtual machines to be requested and instantiated by clients. FIG. 1 also depicts another important component of the cloud provider infrastructure which is the Image Update System 106 provided and used as a component of the present invention. This component 106 is responsible for receiving information 107 from software maintainers about which patch has been released and what the patch is for. This information, along with a forecast 108 of future instance requests and the various algorithms described herein, enables the cloud provider to determine 109 such update management decisions such as when they are better off to patch the image 110 versus allowing the patches to be installed as the final step of provisioning 111. [0052] In a managed cloud environment it is very important that this process is followed to reduce the risk of a faulty image entering the cloud system. Releasing a faulty image cloud causes a number of issues including: [0053] A failure in provisioning due to the image not meeting the requirements of the provisioning code; [0054] A failure in compliance once instantiated; [0055] A failure in one or more management agents, jeopardizing the ability of the provider to uphold the service level; and [0056] A consumer receives a non-functioning instance.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dias de Assuncao with the teachings of Shimogawa, Eicher, Garcia in order to provide a system that teaches updating images based upon failure prediction. The motivation for applying Dias de Assuncao teaching with Shimogawa, Eicher, Garcia teaching is to provide a system that allows for improvement of startup. Shimogawa, Eicher, Garcia, Dias de Assuncao are analogous art directed towards application migration. Together Shimogawa, Eicher, Garcia, Dias de Assuncao teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dias de Assuncao with the teachings of Shimogawa, Eicher, Garcia by known methods and gained expected results. 
Claim 18, “the system of claim 12, wherein the simulation module is further configured to predict that image deployment would be unsuccessful and to change a configuration of the one or more images to ensure successful deployment” is similar to claim 9 and therefore rejected using the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199